                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL BENNETT,
                                                    NO. 3:18-CV-00517
      Plaintiff,

              v.                                    (JUDGE CAPUTO)

PRIMECARE MEDICAL INC., et al.,
                                                    (MAGISTRATE JUDGE CARLSON)
      Defendants.

                                        ORDER

      NOW, this 20th day of November, 2018, upon review of the Report and

Recommendation of Magistrate Judge Carlson (Doc. 30), IT IS HEREBY ORDERED that:

      (1)     The Report and Recommendation (Doc. 30) is ADOPTED.

      (2)     Defendant PrimeCare Medical Inc.’s Motion to Dismiss (Doc. 18) is DENIED.

      (3)     Defendant Aramark Correctional Services, Inc.’s Motion to Dismiss (Doc. 19)

              is DENIED.

      (4)     The matter is RECOMMITTED to Magistrate Judge Carlson for further

              proceedings.

                                                  /s/ A. Richard Caputo
                                                  A. Richard Caputo
                                                  United States District Judge
